        Case 1:20-cv-00306-JPB Document 15 Filed 04/14/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

HOME-OWNERS INSURANCE                    )
COMPANY and AUTO-OWNERS                  )
INSURANCE COMPANY,                       )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )         CIVIL ACTION FILE
                                         )         NO. 1:20-cv-00306-JPB
SPRING STREET RESTAURANT                 )
GROUP, LLC; LISA RUEDE; and              )
JOHN DOES 1-5,                           )
                                         )
      Defendants.                        )

                    CONSENT MOTION TO FILE RESPONSE
                    TO MOTION TO DISMISS COMPLAINT

      COME NOW, Home-Owners Insurance Company (“Home-Owners”) and

Auto-Owners Insurance Company (“Auto-Owners”) (Home-Owners and Auto-

Owners are collectively the “Insurers”), Plaintiffs in the above-styled action, and

file this Consent Motion to File Response to Motion to Dismiss Complaint,

respectfully showing the Court as follows:

                                         1.

      The Insurers filed their Complaint for Declaratory Judgment on January 22,

2020. [ECF Doc. No. 1]
        Case 1:20-cv-00306-JPB Document 15 Filed 04/14/20 Page 2 of 6




                                        2.

      Spring Street waived service, such that its response to the Insurers’

Complaint was due 60 days from January 29, 2020. [ECF Doc. No. 6]

                                        3.

      On March 27, 2020, Spring Street filed a Motion to Dismiss Complaint and

Incorporated Memorandum of Law (the “Motion to Dismiss”). [ECF Doc. No. 9]

                                        4.

      Per Local Rule 7.1B, the Insurers’ response to the Motion to Dismiss was

due on April 10, 2020.

                                        5.

      On April 14, 2020, the Motion to Dismiss was submitted to Judge Boulee.

                                        6.

      Due to the unusual circumstances caused by the ongoing COVID-19

pandemic, which have forced undersigned counsel for the Insurers to work

remotely since March 16, 2020, the Insurers did not file a response to the Motion

to Dismiss by the April 10 deadline. The Insurers are filing their response in

opposition to the Motion to Dismiss today, April 14, 2020, contemporaneously

herewith.




                                      -2-
        Case 1:20-cv-00306-JPB Document 15 Filed 04/14/20 Page 3 of 6




                                           7.

      Spring Street has no opposition to the Insurers’ untimely response being

filed today, April 14, 2020.

      WHEREFORE, for the reasons set forth above, the Insurers respectfully

request that they be permitted to file their response in opposition to Spring Street’s

Motion to Dismiss today, April 14, 2020, and that the Court consider said response

in deciding on the Motion to Dismiss.

      This    14th   day of April, 2020.

                                        Respectfully submitted,

                                        SWIFT, CURRIE, McGHEE & HIERS,
                                        LLP

                                        /s/ Christy M. Maple
                                        Mark T. Dietrichs
                                        Georgia State Bar No. 221722
                                        Christy M. Maple
                                        Georgia State Bar No. 240807
                                        ATTORNEYS FOR PLAINTIFFS,
                                        Home-Owners Insurance Company and
                                        Auto-Owners Insurance Company
The Peachtree - Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
OFF: (404) 874-8800
FAX: (404) 888-6199
mark.dietrichs@swiftcurrie.com
christy.maple@swiftcurrie.com


                                         -3-
       Case 1:20-cv-00306-JPB Document 15 Filed 04/14/20 Page 4 of 6




CONSENTED TO BY:

                                  THE GILROY LAW FIRM, LLC

                                  /s/ Monica K. Gilroy
                                  Monica K. Gilroy
                                  Georgia State Bar No. 427520
                                  Matthew F. Totten
                                  Georgia State Bar No. 798589
                                  ATTORNEYS FOR DEFENDANT,
                                  Spring Street Restaurant Group, LLC
3780 Mansell Road, Suite 140
Alpharetta, GA 30022
Telephone: (678) 280-1922
Facsimile: (678) 280-1923
mkg@gilroyfirm.com
mft@gilroyfirm.com




                                   -4-
        Case 1:20-cv-00306-JPB Document 15 Filed 04/14/20 Page 5 of 6




                        ATTORNEY’S CERTIFICATION

      I hereby certify that the foregoing pleading has been prepared with Times

New Roman, 14 point font, one of the font and point selections approved by the

Court in L.R. 5.1C.


      This   14th     day of April, 2020.


                                      /s/ Christy M. Maple
                                      Christy M. Maple
                                      Georgia State Bar No. 240807




                                        -5-
              Case 1:20-cv-00306-JPB Document 15 Filed 04/14/20 Page 6 of 6




                              CERTIFICATE OF SERVICE

        This is to certify that I have this day electronically filed the foregoing

Consent Motion to File Response to Motion to Dismiss Complaint, with the

Clerk of Court by e-filing same using the CM/ECF System, which will send

notification to the following attorneys of record:

                                   Monica Gilroy, Esq.
                                    Matthew F. Totten
                                     The Gilroy Firm
                               3780 Mansell Rd., Suite 140
                                  Alpharetta, GA 30022
                                  mkg@gilroyfirm.com
                                   mft@gilroyfirm.com
               Attorneys for Defendant Spring Street Restaurant Group, LLC

        This       14th   day of April, 2020.

                                           Respectfully submitted,

                                           SWIFT, CURRIE, McGHEE & HIERS,
                                           LLP

                                           /s/ Christy M. Maple
                                           Mark T. Dietrichs
                                           Georgia State Bar No. 221722
The Peachtree – Suite 300                  Christy M. Maple
1355 Peachtree Street, N.E.                Georgia State Bar No. 240807
Atlanta, Georgia 30309                     ATTORNEYS FOR PLAINTIFFS,
OFF: (404) 874-8800                        Home-Owners Insurance Company and
FAX: (404) 888-6199                        Auto-Owners Insurance Company
mark.dietrichs@swiftcurrie.com
christy.maple@swiftcurrie.com


                                            -6-
 4279950v.1
